Action by appellee against appellant for divorce. There was judgment for appellee, from which, after appellant's motion for a new trial was overruled, this appeal.
Appellee presents that, so far as appears by the briefs, no bill of exceptions was ever filed and made a part of the record, and that appellant's "Points and Authorities" consist entirely of abstract propositions of law.
Both objections are well taken. The only questions which appellant attempts to present pertain to the evidence, which, without the bill of exceptions, cannot be considered.
Judgment affirmed. *Page 288